Hutcheson, Justice.
This court having, issued a rule nisi which was served upon counsel for both parties in the case, and the counsel for the plaintiff in error herein having admitted that in view of a decision *782in another case in the Court of Appeals (Bruce v. Fogarty, 53 Ga. App. 443), the question presented in the writ of error of plaintiff is now moot, it is ordered that the writ of error be
No. 11231.
July 3, 1936.
Abram Levy, for plaintiff in error.
D. G. Fogarty, Paul T. Chance, and Slarlcey S. Flythe, contra.

Dismissed.


All the Justices concur.